Citation Nr: 0000438	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  93-16 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Whether the RO's severance of service connection for 
dysthymia secondary to service-connected lumbar strain was 
proper.

2.  Entitlement to an increased rating for a low back 
disability with neuropathy of the left sciatic nerve, 
currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating for 
unemployability on the basis of service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
INTRODUCTION

The veteran served on active duty from May 1968 to April 
1970.

This case was previously before the Board of Veterans' 
Appeals (Board) in April 1997, when it was remanded for 
additional evidentiary development.  At that time, the issue 
of entitlement to an increased disability rating for 
dysthymia with anxiety features was remanded for evidentiary 
development.  However, while this issue was pending in remand 
status, the RO proposed to sever service connection for 
dysthymia with anxiety features.  The RO then implemented the 
severance and the veteran perfected a timely appeal as to the 
severance.  The severance issue will therefore be addressed 
herein, although this issue had not previously been before 
the Board.  

The veteran presented additional written argument and 
evidence at a September 1999 hearing held in Washington, DC, 
along with a waiver of initial RO review.  Therefore, the 
Board will consider the newly-presented argument and evidence 
along all the other evidence of record.

By statement dated in September 1999, the veteran raised 
claims for entitlement to service connection for post-
traumatic stress disorder; a left knee disability secondary 
to his service-connected back disability; residuals of a 
broken left shoulder, including the scar, secondary to his 
service-connected back disability; and for wounds to two 
toes, claimed to have occurred in Vietnam.  The veteran 
presented sworn testimony pertaining to these claims during 
the September 1999 hearing on appeal as well.  Because these 
claims have not yet been reviewed by the RO, the Board lacks 
jurisdiction to review them.  They are therefore referred to 
the RO for appropriate action.

Appellate consideration of the issues of whether the RO's 
severance of service connection for dysthymia secondary to 
service-connected lumbar strain was proper and entitlement to 
a total disability rating for unemployability on the basis of 
service-connected disabilities will be deferred pending 
completion of the development requested in the REMAND portion 
of this decision.


FINDINGS OF FACT

1.  The veteran's lumbar strain with neuropathy of the left 
sciatic nerve is manifested by a positive Goldthwait's sign, 
marked limitation of lumbar spine motion, muscle spasms, and 
characteristic pain on motion.

2.  The veteran's service-connected low back disability has 
aggravated nonservice-connected left leg disabilities and has 
resulted in left leg muscle wasting.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating for lumbar strain 
with neuropathy of the left sciatic nerve have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.71a, Diagnostic Code 5295 (1999).

2.  A separate disability rating is warranted for left leg 
muscle wasting resulting from aggravation of a nonservice-
connected disability by service-connected lumbar strain with 
neuropathy of the left sciatic nerve.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased rating for a low back disability 
with neuropathy of the left sciatic nerve.

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for sacroiliac strain 
with traumatic arthritis is well grounded within the meaning 
of the statutes and judicial construction. See 38 U.S.C.A. § 
5107(a).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is medical and other evidence of record upon which to 
base a well-informed determination, the veteran has been 
provided a hearing and a recent VA examination, and there is 
no indication that there are additional records that have not 
been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).


History of the case

The history of the veteran's current low back disability is 
complex and multi-faceted.  According to information 
contained in the claims file, he has sustained multiple 
injuries affecting his low back area over a period of more 
than thirty years.  

Prior to the veteran's entrance into service in May 1968, 
hospitalization reports dated in January 1968 reflect that 
the veteran had been involved in an automobile accident, 
during which he sustained injuries to his lumbar spine, his 
lower extremities were temporarily paralyzed, and he was 
rendered unconscious.  The diagnosis upon discharge was of 
lumbar sprain.  

The report of the general medical examination conducted in 
conjunction with the veteran's enlistment in the Marine Corps 
reflects that his spine, lower extremities, and neurological 
system were described as normal upon clinical examination.  
During the early part of his service, records reflect that 
the veteran reported having accidentally shot himself in the 
left second toe during a hunting accident prior to his entry 
onto active duty.  

Records dated in April 1969 reflect that while at home in 
West Virginia on leave from service, the veteran fell down 
some stairs and re-injured his back.  After X-ray films were 
taken to rule out a fracture, a diagnosis of low back strain 
was assigned.  In May 1969, service records reflect that the 
veteran was evaluated by the orthopedic service for a left 
foot drop.  At that time, he provided the history of having 
lost his left second toe prior to service, of having been 
involved in an automobile accident prior to service, and of 
having fallen down the stairs during service.  Neurological 
testing revealed chronic neuropathy in the distribution of 
the left sciatic nerve and generalized motor weakness of the 
whole left lower extremity.  Records reflecting medical board 
proceedings reveal that the veteran was deemed unable to 
perform his duties in the Marine Corps on account of weakness 
in his left leg.  He was subsequently discharged from service 
as unfit for duty on the basis of the sciatic nerve injury.

Following his discharge from service the veteran submitted an 
application for VA compensation.  By decision of September 
1971, the Board held that service connection for low back 
strain and neuropathy of the left sciatic nerve was warranted 
on the basis of aggravation during service.  The RO 
implemented the grant and assigned a 10 percent disability 
rating effective from April 1970.  

Private medical records reflect that the veteran sustained 
another back injury at his workplace in May 1972.  The 
diagnoses assigned were 1) a herniated nucleus pulposus, 
left, at L-4 and 2) left leg radicular pain.  He underwent a 
lumbar laminectomy at L-5 and surgical excision of the L-5 
disc.  In October 1972, he fell while doing some roofing work 
and underwent physical therapy for back pain at that time.  
He injured the back again in a February 1973 automobile 
accident.  After several months of unsuccessful physical 
therapy for back pain, in May 1973, surgeons performed 
another operation for the removal of scar tissue in the 
region of the May 1972 operation.  

In 1978, the veteran requested an increase in the disability 
rating assigned to his low back disability.  In conjunction 
with this claim, he underwent a VA examination.  Upon 
examination, there was no muscle atrophy and there were no 
arterial deficits, although there was some discomfort noted 
upon full range of motion testing and some hypesthesia of the 
left thigh, leg, and foot.  Additionally, there was moderate 
tenderness and spasm of the paraspinal muscles on both sides 
of the lumbar spine.  The examiner noted that the veteran was 
getting some physical therapy, but was not taking medication 
for back symptomatology.  Three separate diagnoses were 
given, reflecting the history of the veteran's multiple back 
injuries and surgeries:  1) Status postoperative lumbar 
laminectomy for herniated nucleus pulposus, 2) status 
postoperative re-exploration of lumbosacral area and removal 
of scar tissues at L-5 and S-1, and 3) low back strain with 
neuropathy of left sciatic nerve.  Based upon this 
examination report, the RO increased the disability rating 
assigned to the veteran's service-connected low back strain 
with left sciatic neuropathy to 20 percent, effective in 
October 1977.  This rating has remained in effect since.

In October 1985, the veteran was involved in another 
workplace accident in which he re-injured his back.  He also 
sustained other disabling injuries, which are not at issue 
here.  He has reported that in 1989, a surgical fusion of L-5 
and S-1 was performed at a private medical facility.  At 
different points, he has variously identified the facility as 
Duke University and Bluefield Hospital.  Records reflecting 
this operation are not contained in the veteran's claims file 
and are thus not available for review, however.

The report of a private neurological consultation in July 
1991 is of record.  At that point, the veteran provided a 
history of having had only two back surgeries.  He complained 
of leg pain at night and chronic frontal headaches, along 
with back pain and lability of his emotions.  Upon clinical 
examination, the neurologist noted normal tandem gait, but 
decreased sensation in the left leg in a stocking-like 
variety to all modalities.  Straight leg raising produced 
back pain but no radicular symptoms.  The neurologist 
concluded that the veteran's chronic back and leg pain were a 
result of chronic use of high dosages of Benzodiazepines and 
narcotic medications.  The veteran was given a schedule to 
wean himself off of Xanax and eventually Wygesic and Bancap 
as well.  The neurologist specifically commented that if the 
veteran was not able to completely discontinue Xanax and 
other Benzodiazepine medications and narcotic medications, 
there was not much he could do for the veteran.  There are no 
further records reflecting additional treatment or repeat 
visits to this neurologist contained in the veteran's claims 
files.

According to the report of a June 1998 VA examination, the 
veteran was still taking Xanax and Wygesic several times a 
day in addition to other medications for pain.  The veteran 
complained of his knees swelling and giving way, and of 
weakness in both legs, with the left leg being weaker than 
the right.  He was wearing a full leg brace on the left leg 
and a partial right leg brace.  Additionally, the veteran 
wore a back brace for back spasms and complained of back 
spasms in his low back and legs which prevented him from 
sleeping at night.  The examiner noted that the veteran 
walked with a left leg limp and that he rotated his left leg 
and foot laterally when he walked.

The examiner noted that the veteran experienced increased 
pain on movement and that sitting still and doing nothing 
relieved the pain along with the multiple prescription pain 
medications the veteran took.  During range of motion 
testing, the veteran reported pain during testing, and a 
relief of pain upon ceasing the motion.  There were no 
paresthesias or dysesthesias noted upon examination.  The 
only sensory abnormalities noted were severe cramping spasms 
and sharp pains of the lower legs.  Functional, or motor, 
nervous abnormality was identified as involving the bilateral 
sciatic nerves.  The strength of both lower extremities was 
normal, as were pulses, reflexes, hair growth, and warmth.  
Light touch was decreased throughout the left leg and pain 
sensation was also decreased.  The circumference of the right 
thigh was 51 centimeters, while the circumference of the left 
thigh was 50 centimeters.  The circumference of the right 
calf was 48 centimeters, while the circumference of the left 
calf was 42 centimeters.  The circumference of the knees was 
equal.  There was no evidence of weakened movement upon 
strength testing of the legs.

Upon range of motion testing, the veteran flexed his back 
forward 0-70 degrees, extended his back 0-15 degrees.  He 
demonstrated right lateral flexion 0-20 degrees and left 
lateral flexion 0-25 degrees.  Right lateral rotation was 0-
25 degrees and left lateral rotation was 0-27 degrees.  Each 
test produced pain on motion.  

Range of back motion tests after fatigue revealed a slight 
loss of flexion and extension, a gain of right lateral 
flexion, a gain of right lateral rotation and a gain of left 
lateral flexion.  Left lateral rotation remained the same.  
There was a loss of six degrees of flexion due to fatigue.  
There was a loss of three degrees of extension and a gain of 
two degrees of flexion due to fatigue.  Right and left 
lateral flexion remained the same.  There was a gain of two 
degrees of right lateral rotation after fatiguing, while left 
lateral rotation remained the same.  The examiner noted that 
pain could significantly limit the veteran's functional 
ability during flare-ups or when the lower back was used 
repeatedly.

Two surgical scars on the low back were described as 
unsightly and tender.  One scar, located at L2-S1 was 9.5 
centimeters in length and 1/4 centimeter wide.  The second was 
over the right iliac crest and was 7.5 centimeters long and 1/4 
centimeter wide.  X-ray studies of the lumbosacral spine were 
interpreted as showing stable residuals of surgery at L5 and 
degenerative disk disease at L3-4.  The examiner presented a 
pertinent diagnosis of "status post surgical procedures X 3 
to L5-S1, removal of a herniated nucleus pulposus, X 2, and 
also scar tissue during the second operation.  Third 
operation was fusion of L5-S1."

Lastly, the examiner noted that the veteran has bilateral 
medial compartment narrowing in both knees and spurring of 
the anterior patella according to X-ray studies.  
Additionally, the veteran has decreased muscle mass of the 
left thigh and left calf.  Thus, the examiner concluded that 
the veteran does have degenerative joint disease of both 
knees and that the left leg would certainly be worse than the 
right in that the muscle mass is decreased.  He opined that 
it is more likely than not that the service-connected back 
disability makes the left leg problem worse.

During the September 1999 hearing held at the Board in 
Washington, D.C., the veteran presented sincere and 
impassioned testimony about the limitations and frustrations 
he experiences as a result of his back problems. 


Laws and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
appropriate disability evaluation, the VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  All benefit of the doubt will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In cases involving aggravation of a pre-existing disability 
during active service, the rating will reflect only the 
degree of disability over and above the degree existing at 
the time of entrance into the active service, whether the 
particular condition was noted at the time of entrance into 
the active service, or it is determined upon the evidence of 
record to have existed at that time.  It is necessary 
therefore, in all cases of this character to deduct from the 
present degree of disability the degree, if ascertainable, of 
the disability existing at the time of entrance into active 
service, in terms of the rating schedule, except that if the 
disability is total (100 percent) no deduction will be made.  
The resulting difference will be recorded on the rating 
sheet.  If the degree of disability at the time of entrance 
into the service is not ascertainable in terms of the 
schedule, no deduction will be made.  38 C.F.R. § 4.22.

The veteran's service-connected lumbosacral strain is 
currently rated under the provisions of Diagnostic Code 5295, 
which pertains to lumbosacral strain.  A 20 percent 
disability rating is warranted where there is muscle spasm on 
extreme forward bending, unilateral loss of lateral spine 
motion in a standing position; and a 40 percent rating, the 
highest available rating under Diagnostic Code 5295, is 
warranted where there is a severe lumbosacral strain as 
manifested by a listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of the 
aforementioned with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.  The word "severe" is 
not defined in the VA Schedule for Rating Disabilities. 
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just".  38 C.F.R. § 4.6.

Other potentially-applicable Diagnostic Codes include 
Diagnostic Code 5292, pertaining to limitation of lumbar 
spine motion, and Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome.  Under Diagnostic Code 5292, a 
20 percent disability rating is provided for moderate 
limitation of lumbar spine motion, while a 40 percent 
disability rating is provided for severe limitation of lumbar 
spine motion.  38 C.F.R. § 4.71a.  Diagnostic Code 5293 
provides a 20 percent disability rating for moderate, 
recurring attacks of intervertebral disc syndrome; a 
40 percent disability rating for severe, recurring attacks of 
intervertebral disc syndrome, with intermittent relief; and a 
60 percent disability rating for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  38 C.F.R. § 4.71a.

Service connection may be granted for a disability resulting 
from injury suffered or disease contracted in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
also shall be service connected.  When service connection is 
thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310.

The United States Court of Appeals for Veterans Claims 
(Court) has held that pursuant to 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.310, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).


Analysis

Initially, the Board observes that the current 20 percent 
disability rating has been in effect since October 1977.  
Under governing regulation, a disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for VA compensation purposes may not be 
reduced except upon a showing that such rating was based on 
fraud.  38 C.F.R. § 3.951.  The 20 percent rating is thus 
protected at that level.

As noted above, the veteran's currently-shown low back 
disability is complex and multi-faceted.  A review of his 
medical history shows numerous injuries over the years.  
Prior to service, the veteran sustained injuries to his lower 
back during an automobile accident.  The diagnosis assigned 
at that time was of lumbar sprain.  He lost his left second 
toe during a hunting accident prior to service as well.  
Thus, before his entry onto active service, he had sustained 
one direct injury to his low back during the automobile 
accident, and a second injury which may have affected his 
left leg, as well.  During service, he sustained a second low 
back injury when he fell down stairs, re-spraining his low 
back, and apparently injuring his left sciatic nerve as well, 
resulting in symptoms of foot drop and generalized motor 
weakness of the left leg.  

It is important to clearly set forth the extent of the grant 
of service connection.  When service connection was granted 
in 1971, the grant was clearly predicated upon the 
aggravation, which occurred during service, of a pre-existing 
low back strain.  A review of the September 1971 Board 
decision granting service connection leaves no ambiguity as 
to the Board's intention to grant service connection only for 
that portion of the veteran's overall low back disability 
which had resulted from aggravation during service.

In implementing the Board's grant of service connection, 
however, the RO was apparently properly mindful of the 
dictates of 38 C.F.R. § 4.22, (which has remained in force, 
without amendment, since its promulgation in 1964, see 29 FR 
6718, May 22, 1964) that if the degree of disability at the 
time of entrance into service was not ascertainable, no 
deduction would be made.  A review of the RO's January 1972 
rating decision implementing the Board's grant fails to 
reveal any analysis as to the level of disability 
ascertainable at the time of the veteran's entrance into 
service; rather it appears the RO simply rated all of the 
veteran's low back symptomatology which was present at that 
time.  

Subsequent to the grant of service connection, however, the 
veteran re-injured his low back yet again.  He sustained a 
herniated nucleus pulposus during a workplace injury in May 
1972 and underwent surgery.  In October 1972, he fell from a 
roof and required physical therapy.  In February 1973, he was 
involved in an automobile accident, reinjuring his back a 
third time since his discharge from service.  In May 1973, he 
underwent a second back surgery.  As reflected above, a 1978 
VA examination report contains three diagnoses.  Two of the 
three diagnoses, "status postoperative lumbar laminectomy 
for herniated nucleus pulposus," and "status postoperative 
re-exploration of lumbosacral area and removal of scar 
tissues at L-5 and L-1," pertain to the post-service 
accidents and surgeries.  The third diagnosis, low back 
strain with neuropathy of the left sciatic nerve, reflects 
the original symptomatology for which service connection was 
granted.  

There is scant medical evidence of record reflecting the time 
period between the 1978 VA examination and the October 1985 
workplace accident, which rendered the veteran disabled and 
unemployable.  According to the veteran's testimony and 
written argument, he experienced significant back pain and 
disability at that time, but worked through the pain and did 
not complain.  The record is clear, however, as to the 
effects of the October 1985 workplace accident.  Medical 
records reflect that the veteran suffered very serious 
injuries affecting his back and left shoulder.  Specifically 
with regard to his low back, the record demonstrates that the 
workplace accident worsened his low back symptomatology and 
possibly necessitated a third surgical procedure in 1989.  

In evaluating the appropriate disability rating to be 
assigned to the veteran's service-connected low back 
disability, it is thus the task of the VA to sort out that 
amount of impairment resulting from the service-connected 
portion of the veteran's overall low back impairment.  As set 
forth above, of the six documented injuries to the low back 
area, only one, the April 1969 fall, is related to service.  
However, because of the practical difficulty of separating 
the symptomatology arising from the April 1969 fall from the 
symptomatology arising from the pre-service January 1968 
automobile accident, the RO originally assigned a disability 
rating reflecting the veteran's overall back impairment after 
service.  Since that time, however, subsequent injuries have 
been documented.  At the very least, therefore, an equitable 
rating would involve comparing the veteran's condition upon 
discharge from service with his current condition in 
evaluating the level of impairment resulting from the 
service-connected disability.  In making this assessment, we 
are governed by law and regulation which requires that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating and that all benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. §§ 4.3, 4.7.

The veteran's hearing testimony is deemed helpful to the 
Board and credible insofar as it comports with the medical 
evidence of record.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Additionally, the undersigned specifically 
finds that the veteran's demeanor and sincerity during the 
hearing further supports the credibility of his testimony as 
to his back disability.  However, as a lay person, the 
veteran is not competent to distinguish which symptoms arise 
from his service-connected back disability as compared to 
which symptoms arise from his nonservice-connected back 
disabilities.  Generally, lay persons ostensibly untrained in 
medicine can provide personal accounts of symptomatology, but 
cannot provide evidence constituting a medical conclusion, 
such as an opinion as to the medical characteristics of 
symptoms or the etiology of a disease.  For the most part, 
medical testimony must be provided by a someone qualified as 
an expert by knowledge, skill, experience, training, or 
education.  Layno v. Brown, 5 Vet. App. 465, 469 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The recent medical evidence of record, including the report 
of the June 1998 VA examination basically contains 
descriptions of the veteran's overall low back 
symptomatology, although the examiner had been requested to 
separately describe the service-connected impairment distinct 
from the nonservice-connected impairment.  Presumably, the 
examiner was unable to medically attribute the veteran's 
current complaints (such as pain, tenderness, weakness, etc.) 
to one injury versus another.  Clinical records reflecting 
treatment would not be expected to make such a distinction, 
as the clinicians would reasonably be interested in treating 
the all symptomatology, regardless of its cause.  The 
chronology set forth above, however, can assist us in 
differentiating, to some extent anyway, that impairment which 
is service-connected from that which is not.  Subsequent to 
the veteran's discharge from service, he had lumbar strain 
and neuropathy in the distribution of the left sciatic nerve.  
Therefore, in evaluating his service-connected disability, in 
order to provide the veteran with all benefit of the doubt, 
it is appropriate to attribute all currently-shown symptoms 
of lumbar strain and left sciatic neuropathy to the service-
connected disability. 

In applying the governing criteria to the set of facts at 
hand, therefore, the Board is of the opinion that a 
disability rating of 40 percent is warranted for the 
veteran's service-connected lumbar strain with left sciatic 
neuropathy under the provisions of Diagnostic Code 5295.  The 
currently-assigned 20 percent disability rating reflects 
muscle spasms and loss of spine motion, in addition to 
characteristic pain on motion.  The evidence shows that the 
veteran currently suffers from these symptoms in addition to 
a positive Goldthwait's sign (upon the July 1991 private 
neurological examination, straight leg raising produced back 
pain but no radicular symptoms), marked limitation of forward 
bending, indeed, limitation of spine motion in all 
directions, and osteo-arthritic changes:  all symptomatology 
consistent with the criteria for a 40 percent disability 
rating under Diagnostic Code 5295.  The June 1998 examiner's 
comments and the veteran's hearing testimony both show that 
the veteran suffers from further functional limitations 
during flare-ups or upon repeated use of the back as well.  

Thus, the veteran meets some but not all of the criteria 
listed under Diagnostic Code 5295 for a 40 percent rating.  
The Board observes that the criteria for a 40 percent rating 
are listed in the disjunctive, not conjunctive.  Moreover, 
the Court in Johnson v. Brown, 9 Vet. App. 7 (1996), has 
stressed that pertinent VA regulations do not require a 
veteran to meet all the criteria in order to prevail; rather, 
he is just required to show that his disability picture more 
nearly approximates the higher rating.  38 C.F.R. §§ 4.7, 
4.21.  Bearing this in mind, the Board finds that the 
veteran's disability more nearly approximates the 40 percent 
rating instead of the 20 percent rating under Diagnostic Code 
5295, as he not only has marked limitation of low back motion 
and a positive Goldthwait's sign, but also has joint space 
narrowing shown on X-ray.  Thus, a 40 percent disability 
rating appears appropriate to most accurately reflect the 
level of impairment resulting from the service-connected low 
back disability.

The Board notes that the veteran's disability cannot be 
awarded a higher rating under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292, for limitation of motion of the lumbosacral spine, 
since 40 percent is the highest rating available under that 
Diagnostic Code.

Because the veteran is now in receipt of a 40 percent rating, 
the maximum allowable rating under Diagnostic Code 5295, 
pertaining to lumbosacral strain, the provisions of 38 C.F.R. 
§ 4.40 and § 4.45 need not be separately considered.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The Board 
notes as well, that the medical evidence tends to show that 
the veteran's pain is due not only to his service-connected 
disability, but also to overuse of narcotic and other 
medications.

A separate evaluation under either Diagnostic Code 5292 or 
Diagnostic Code 5293 is not warranted because the evaluation 
of the same manifestations under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  As the disability has been 
assigned a 40 percent rating, a higher rating is not 
available under Diagnostic Code 5292, were he to be rated 
under that Code instead of Diagnostic Code 5295.  The Board 
has considered whether an alternative disability rating under 
the provisions of Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, might be warranted, as a higher 
schedular disability rating of 60 percent is provided under 
Diagnostic Code 5293.  Given the history of the veteran's 
disability, which is set forth in great detail above, the 
original grant of service connection was for lumbosacral 
strain with left sciatic radiculopathy only.  At that time, 
there was no evidence of intervertebral disc syndrome; in 
fact, it would appear that the veteran's current 
intervertebral disc symptomatology arose after the 
intervening low back injuries.  It does not appear that the 
left sciatic radiculopathy present upon the veteran's 
discharge from service was medically-attributed to 
intervertebral disc syndrome.  Thus, evaluating the veteran's 
disability under the provisions of Diagnostic Code 5293 might 
result in compensating nonservice-connected disability.  

In evaluating the disability rating to be assigned to the 
veteran's service-connected low back disability, the VA must 
consider all disabling manifestations of the disability, 
however.  In this case, the examiner who conducted the June 
1998 examination was quite clear in his opinion that the 
veteran's service-connected back disability has aggravated 
his nonservice-connected left leg problems, and has resulted 
in decreased left leg muscle mass.  According to the 
examination report, although strength testing revealed equal 
strength in the left and right legs, the veteran's left leg 
was measurably smaller than the right leg.  As set forth 
above, when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, supra.  Therefore, the Board is of the opinion that a 
separate disability rating is warranted for that amount of 
left leg muscle wasting which is determined to be due to 
aggravation from the veteran's service-connected lumbar 
strain.  Gathering the information and medical evidence 
necessary for awarding this separate rating will be the 
responsibility of the RO, as with all initial disability 
ratings.

Lastly, the Board observes that a separate disability rating 
is not warranted for the veteran's tender scars, as the scars 
result from post-service surgery, and are unrelated in any 
way to service or the strain in service.


ORDER

A 40 percent disability rating for lumbar strain with left 
sciatic neuropathy is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A separate disability rating is awarded to reflect left leg 
muscle wasting caused by aggravation of a nonservice-
connected disability by a service-connected disability, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

Whether severance of service connection for dysthymia 
secondary to service-connected lumbar strain was proper.

The veteran asserts that the severance of service connection 
for dysthymia was improper.  He asserts that the RO 
misconstrued his statements to his physicians, and that he 
has always been forthcoming in discussing his various 
ailments with VA medical care providers.  The veteran's 
representative asserts that the veteran has suffered from a 
documented anxiety reaction since 1970.

Governing law and regulation provide strict rules for the 
severance of service connection, along with strict procedural 
guarantees for the veteran or claimant who is subject to such 
a challenge.  Subject to the limitations contained in 
§§ 3.114 (pertaining to a change in the authorizing statute 
or interpretation of a law or a VA regulation) and 3.957 
(pertaining to a grant of service connection which has 
remained in effect for more than ten years), service 
connection will be severed only where evidence establishes 
that it is clearly and unmistakably erroneous.  The burden of 
proof is upon the Government.  A change in diagnosis may be 
accepted as a basis for severance action if the examining 
physician or physicians or other proper medical authority 
certifies that, in the light of all accumulated evidence, the 
diagnosis on which service connection was predicated is 
clearly erroneous.  This certification must be accompanied by 
a summary of the facts, findings, and reasons supporting the 
conclusion.  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all the material facts and reasons.  
The claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given sixty days for the 
presentation of additional evidence to show that service 
connection should be maintained.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a sixty-
day period from the date of notice to the beneficiary of the 
final rating action expires.  38 U.S.C.A. § 5112(b)(6)); 
38 C.F.R. § 3.105(d).

As noted, above, the Board previously remanded the issue of 
entitlement to an increased disability rating for dysthymia 
with anxiety features in April 1997 as well as the issue of 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability due to service-
connected disabilities.  In connection with the total 
disability rating issue, the RO obtained copies of the 
medical records which were considered by the Social Security 
Administration (SSA) in awarding the veteran Social Security 
Disability benefits.  These records reflect that after the 
initial grant of service connection for lumbar strain after 
service, the veteran sustained a herniated nucleus pulposus 
at L-4 on the left during an accident in his workplace in May 
1972.  He reinjured the same area of the back during an 
automobile accident in February 1973.  Subsequently, he 
sustained another on-the-job injury in October 1985.  The 
medical evidence further reflects that after the 1985 injury, 
the veteran was diagnosed as having dysthymia, for which he 
received psychological treatment.  The treatment was covered 
under the state's injured worker's compensation program as 
his physicians deemed that the depressive disorder was 
related to the physical disability resulting from the very-
serious October 1985 workplace injuries.  

Based upon this information, the RO proposed to sever service 
connection for dysthymia with anxiety features in an October 
1998 rating decision on the basis that the original grant of 
service connection for dysthymia secondary to the service-
connected back disorder was erroneous.  A review of the 
proposal to sever service connection shows that the RO relied 
solely upon the medical information collected by SSA, which 
in turn, had been generated by the Worker's Compensation 
program.  The sole medical evidence of record directly 
addressing the issue of whether the veteran's dysthymia is 
related to his service-connected back disability consists of 
the 1994 VA medical opinion to the effect that his dysthymia 
is related to his "back disorder."  This is the opinion 
upon which the RO relied in making the original grant of 
service connection for dysthymia.  This VA medical examiner 
did not have access to the subsequently-obtained SSA 
information, however.

Although the RO cited the regulation quoted above, which 
requires a showing of clear and unmistakable error in the 
original grant of service connection, as well as the portion 
of the regulation which delineates that a change in diagnosis 
may be accepted as a basis for severance action with the 
proper certification from an examining physician; it does not 
appear that the RO followed these requirements in the 
proposal of severance or in the subsequent implementation of 
the proposal.  It appears that the RO did not make clear 
findings of clear and unmistakable error and did not rely 
upon a physician's certification that the original diagnosis 
was erroneous.

The evidentiary standard for clear and unmistakable error 
(CUE) has been analyzed in a number of precedential opinions.  
Most of these address the appeals of claimants seeking a 
finding of CUE in a past denial of benefits.  However, the 
Court has held that the standard is equally applicable to VA 
where the issue is severance of service connection based on 
CUE.  Once service connection has been granted, Section 
3.105(d) provides that it may be withdrawn only after VA has 
complied with specific procedures and the Secretary meets the 
higher burden of proof.  Baughman v. Derwinski, 1 Vet. App. 
563, 566 (1991). 

There is a three-part test to determine whether a prior 
decision is the product of CUE:  (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied,  (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made, and  (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  
While the RO's October 1998 proposal to sever service 
connection and the December 1998 decision severing service 
connection both note that 38 C.F.R. § 3.105(d) is applicable, 
neither contains the required stringent analysis as to 
whether the original grant involved clear and unmistakable 
error. 

In a similar case, the Court held that the remedy for the 
VA's failure to provide the clear and unmistakable error 
analysis in a 38 C.F.R. § 3.105(d) case, including the 
required due process safeguards and a showing that the higher 
standard was met, was reversal of the severance.  At that 
time, the Court held that, "because [the Board] failed to 
apply 38 C.F.R. § 3.105, the appellants were never afforded 
the opportunity to rebut that finding, under the appropriate 
standard, before their benefits were terminated.  These 
errors amounted to a failure of due process, and termination 
of the benefits is fatally flawed."  Wilson v. West, 11 Vet. 
App. 383, 387 (1998).  The Court then reversed the Board's 
decision which had affirmed the severance of service 
connection in Wilson, and ordered that the appellants be paid 
the benefits from the date they had been terminated.  

The Board is of the opinion that reversal is not the 
appropriate outcome at this level of appellate review, 
however.  Rather, the RO may cure the previous developmental 
defects by according the veteran all due process to which he 
is entitled, including a review of the original grant of 
service connection for dysthymia secondary to a back disorder 
to determine whether the original grant involved clear and 
unmistakable error, utilizing the test set forth in Russell, 
supra.  This necessarily involves a rigorous review of the 
evidence of record utilizing the more stringent standard.  If 
the RO relies upon the regulatory provision allowing for an 
examining physician or other medical authority to certify 
that the diagnosis upon which service connection was 
predicated was clearly erroneous, the full letter and spirit 
of the regulation must be fulfilled.  The RO's prior strategy 
of having an adjudicator review the medical evidence and 
interpret it as showing the diagnosis was clearly erroneous 
is a violation of the holding set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Furthermore, as articulated in Baughman, supra, the burden of 
proof in severing a grant of service connection falls 
squarely upon the VA; thus the RO's blithe dismissal of the 
veteran's written arguments as not representing evidence of a 
medical nature is not sufficient as the RO, rather than the 
veteran, bears the burden of proof in a severance case.  In 
this case, the RO bears the burden of demonstrating that the 
original grant of service connection for dysthymia was 
clearly and unmistakably erroneous.  If the RO cannot do so, 
then the grant of service connection for dysthymia must 
stand.


Entitlement to a total disability rating for unemployability 
on the basis of service-connected disabilities.

Total disability ratings for compensation based on individual 
unemployability may be assigned when the combined schedular 
rating for the service-connected disabilities is less than 
100 percent and when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age, provided that, if there is 
only one such disability, this disability is ratable at 
60 percent or more, or if there are two or more disabilities, 
there is at least one disability ratable at 40 percent or 
more and additional disabilities to bring the combined rating 
to 70 percent or more.  Alternatively, a total disability 
rating for compensation based on unemployability may be 
assigned to a veteran who is unable to secure and follow a 
substantially gainful occupation by reason of his/her 
service-connected disabilities.  The veteran's employment 
history, educational and vocational attainment as well as his 
particular physical disabilities are to be considered in 
making a determination on unemployability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

The veteran argues that he is rendered unemployable by his 
service-connected disabilities.  The record on appeal is 
clear as to the fact that he is not currently working.  The 
record also reflects that he is considered unemployable by 
the SSA due to a combination of mental and physical 
disabilities.  According to the SSA determination awarding 
disability benefits to the veteran, his dysthymia, classified 
by SSA as an affective disorder; discogenic and degenerative 
disorders affecting his entire spine; and high blood pressure 
combine to render the veteran unemployable.  

The remaining element which must be proven before an award of 
a total disability rating for individual unemployability on 
the basis of service-connected disability may be awarded is 
that the veteran be shown to be unemployable solely by virtue 
of his service-connected disabilities.  As the record stands, 
his only service-connected disability is his low back 
disability.  As explained above, a disability rating of 
40 percent has been assigned to reflect the level of 
impairment resulting from his service-connected low back 
disability.  The evidence currently of record does not tend 
to show that the veteran is rendered unemployable solely due 
to his service-connected back disability.  Rather, the 
evidence tends to show that he is unemployable due to a 
combination of disabilities, including nonservice-connected 
back disabilities and a psychological disability.  However, 
as explained above, the issue of the propriety of the 
severance of service connection dysthymia remains unresolved.  

Upon review of the evidence of record, and the law pertaining 
to total disability ratings, the Board is of the opinion that 
the issue of entitlement to a total disability rating cannot 
be addressed until the issue of severance of service 
connection for dysthymia has been resolved.  If service 
connection for dysthymia were to be reinstated, the veteran's 
total disability rating would most likely be higher than that 
assigned to his service-connected back disability alone.  In 
a similar case, the Court held that a pending claim for 
entitlement to service connection was inextricably 
intertwined with a perfected appeal for a total disability 
rating and that the total disability rating could not be 
finally-resolved until the service connection claim had been 
resolved.  Moffitt v. Brown, 10 Vet. App. 214 (1997); also 
see Colayong v. West, 12 Vet. App. 524 (1999).  Applied to 
the instant set of facts, the outcome of the severance issue 
could have a dramatic impact upon the outcome of the total 
rating claim.  Therefore, it is appropriate to hold the 
veteran's claim for entitlement to a total disability rating 
on the basis of individual unemployability due to service-
connected disabilities in abeyance until the severance issue 
has been resolved.

To ensure that the VA has fully complied with due process 
requirements, the appeal must be remanded to the RO for the 
following action:

1.  The RO should again review the record 
utilizing the clear and unmistakable 
error standard, as outlined above.  If 
the RO determines that additional 
evidentiary development is required, such 
as obtaining a fully-informed medical 
opinion regarding the source of the 
veteran's dysthymia, such development 
should be undertaken.  Following such a 
thorough and strict review, if the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond.

2.  Inasmuch as the issue of entitlement 
to a total disability rating on the basis 
of unemployability due to service-
connected disabilities is deemed to be 
"inextricably intertwined" with the issue 
of whether the severance of service 
connection for dysthymia was proper, the 
RO should take appropriate adjudicative 
action and provide the veteran and his 
representative notice of the 
determination along with an opportunity 
to respond.

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




	(CONTINUED ON NEXT PAGE)



 

